DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-30, 42-56 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being He et al. US 20190182883, Lim et al US 20200196374 and Li et al. US 20180254948.  He discloses a first eNB will transmit the state information of the UE to the SeNB to trigger the SeNB to set the corresponding SCG configuration information based upon a state information of the UE and an MeNB generates an RRC Connection Reconfiguration message, where the RRC message includes the SCG configuration information generated by the SeNB and it is transmitted to the UE.  
Lim discloses an evolved Node B comprises one or more baseband processors to generate an RRCConnectionReconfiguration message to include an information element to configure a user equipment to receive data from a Long-Term Evolution node and from a node in a unified split bearer configuration and encode data to be transmitted to the UE via a master cell group bearer, a secondary cell group bearer, or a unified split bearer. Lim also discloses an RRCReconfigurationComplete message is sent by the UE.  
Li discloses a configuration performed by the user equipment is releasing a corresponding data radio bearer indicated in the first configuration information, including releasing the channel for communicating with the BT, the RLC entity, and the PDCP entity.
Prior art of record does not disclose, in single or in combination, an apparatus causing a master node (MN) to receive signaling radio bearer type 3 (SRB3) configuration information from a secondary node (SN), wherein the SRB3 is for direct communication between a user equipment device (UE) and the SN; providing first connection reconfiguration information to the UE, the connection reconfiguration information including the SRB3 configuration information; after providing the connection reconfiguration information to the UE, providing second connection reconfiguration information, wherein the second connection reconfiguration information includes signaling to release the SRB3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468